Citation Nr: 1449188	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  07-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for the period prior to May 10, 2007.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to June 1969.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) in which granted service connection for PTSD, rated 50 percent, effective January 16, 2005.  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In November 2011, the Board remanded the case to the RO for additional development.  In April 2013 the Board obtained a Veterans Health Administration advisory medical opinion on the matter.  

A July 2013 Board decision granted a 70 percent rating for PTSD for the period of May 10, 2007 to July 2, 2012, and denied a rating higher than 50 percent for PTSD for the periods prior to May 10, 2007 and from July 2, 2012.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate only that part of the Board's July 2013 decision that denied a rating higher than 50 percent for PTSD prior to May 10, 2007, and to remand the case to the Board.  A March 2014 Court Order granted the Joint Motion, and remanded the matter for readjudication consistent with the terms of the Joint Motion.


FINDING OF FACT

For the period prior to May 10, 2007, the Veteran's PTSD is shown to have been productive of a disability picture equivalent to occupational and social impairment with deficiencies in most areas; the disability picture presented did not reflect total occupational and social impairment due to symptoms such as:  persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self and others, disorientation to time or place, and memory loss (for names of close relatives, own occupation, or own name) or any other symptoms of similar gravity. 

CONCLUSION OF LAW

A 70 percent, but no higher, rating is warranted for the Veteran's PTSD for the period prior to May 10, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As the rating decision on appeal granted service connection and assigned a disability rating and an effective date for the award, statutory notice had served its purpose and its application was no longer necessary. The statement of the case (properly) provided notice on the downstream issue of entitlement to an increased initial rating.  It is not alleged that notice was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b), and (c).  The RO has obtained service treatment records (STRs), VA outpatient records, and records from the Social Security Administration (SSA).  VA has conducted examinations (in May 2005 and September 2006) that assessed the severity of the PTSD.  Moreover, the Board obtained an April 2013 advisory medical opinion from the Veterans Health Administration (VHA) to determine whether the Veteran's alcohol abuse was a symptom of PTSD.  As the examinations and VHA opinion contain the Veteran's medical history, findings, and an opinion with a rationale to support the conclusions reached in the opinion, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Veteran has not identified any additional pertinent evidence that remains outstanding.  VA's duty to assist the Veteran has been met. 

Factual Background

The Veteran's STRs are silent for any complaints, history, treatment or diagnosis of a psychiatric disorder.  Following service he was admitted to a VA hospital (from October 1981 to February 1982) with Axis I diagnoses of alcohol abuse and major depression (single episode); this was his first psychiatric admission.  He had presented at the hospital with suicidal ideation.  He stated that he had been thinking about taking a lot of Librium and then setting fire to his car.  He stated that he had been feeling poorly for roughly the last year prior to admission to the hospital, but matters became much worse after he learned that his wife was going to divorce him.  He reported that his frame of mind was such that he was unable to hold a job, had difficulty concentrating, and had difficulty sleeping.  He denied any significant alcohol abuse within the last year before being hospitalized.  On discharge from the hospital there was a significant decrease in anxiety.  His mood/affect showed no underlying preoccupations with guilt.  There did not appear to be any significant depressive mood disorder.  He was referred to a local mental health center for follow-up psychiatric care.

An October 2004 VA mental health clinic social work assessment revealed that the Veteran appeared anxious.  On evaluation, he denied suicidal and homicidal ideation.  He admitted to substance abuse, that he had been an inpatient in a psychiatric ward in 1985, and that he had psychiatric intervention at VA for PTSD.  He reported that he was fired from his job (2 days prior) for several instances for which he perceived he had no responsibility.  There was no diagnosis, but there was an assigned Global Assessment of Functioning (GAF) scale score of 38.  
SSA records include a questionnaire completed by the Veteran in March 2005.  The questionnaire pertained to activities of daily living, and he indicated that his sister cooked his meals, he was forgetful, heard voices/saw people who were not around (Vietnam flashbacks), was unable to sleep well (due to Vietnam flashbacks), and disliked crowds and noise.  He also indicated that he did his laundry.  He indicated that his ability to perform household chores and take personal care of himself (bathing, hair care, dressing) was compromised by physical restrictions on standing and walking and by dizziness.  He left home weekly by himself, to visit family, do errands, keep appointments, and go to church.  An examiner noted that the Veteran had been depressed from losing his driver's license due to a DUI and then losing his job (as a security doorman for a condominium building from 1992 to October 2004) and facing eviction from his home.  He felt that the Veteran was capable of understanding, remembering, and carrying out instructions.  He stated that socially the Veteran had no friends and did not trust strangers.  His judgment was considered impaired, due to his alcohol abuse.  He believed the Veteran retained the ability to perform routine, unskilled activities.  

On April 2005 private psychological testing for the Bureau of Disability Determination Services, it was noted that the Veteran had applied for disability benefits due to PTSD, but that he actually appeared to have more of an anxiety disorder with panic attacks and not true PTSD.  He reported that he had been seeing a psychologist and a psychiatrist at the West Side VA Center since January 2004.  He reported a longstanding history of alcohol dependence and consuming at least a twelve-pack of beer a day and seven shots of 100% whiskey.  He now reported he had stopped drinking, cold turkey, in December 2004, after he was charged with driving under the influence and lost his driver's license.  He had been divorced twice since 1996.  He had one son (by his first marriage) whom he has not seen since 1981 when the ex-wife took him with her when she moved to Texas.  He became depressed last fall after he was fired from his job as a security guard because he failed to report an incident.  He was also evicted from his home when his apartment flooded, after he let the sink overflow onto the floor.  He then began receiving VA psychiatric treatment.  VA records showed that he initially denied having any mental problems or depression and refused treatment for depression.  There was also no mention of PTSD in VA records.  The only symptoms of PTSD he reported were some memories and dreams at times of bombings when he was in Vietnam as a Marine.  If he were to hear a loud thunderous sound, he would reflexively try to find low ground, recalling the bombing.  The psychologist stated that the Veteran was very pleasant and cooperative during the evaluation.  The Axis I diagnoses (under DSM-IV) were anxiety disorder, not otherwise specified, somewhat controlled with medication; severe alcohol dependence in early partial remission; and alleged PTSD, not confirmed.  The psychologist commented that the Veteran had average mental potential to perform work-related activities involving understanding and memory, sustained concentration and persistence, social interaction, and adaptation.  He had worked as a security guard much of his life and also did factory and mechanical work.  It was noted that he was capable of resuming that type of work but was having difficulty getting to a job due to not having a driver's license.  He also had to move in with his sister since he became homeless. 

On May 2005 VA examination, the Veteran reported that he spent a year in combat in Vietnam during 1968, and was involved in the Tet offensive.  He reported that he had been depressed and anxious and had been experiencing sleep problems for many years.  He stated that his sleep problems (referring to nightmares) kept him "up and down all night."  There was no indication that at the time of the examination, he was involved in active psychotherapy or psychiatric care.  He reported that he had worked as a security guard, but was currently not working.  He stated that he tended to be isolated and alone.  The examiner noted that the Veteran came on time for the interview and was dressed in a very casual manner.  He was friendly, cooperative and unshaven.  He was alert and oriented to time, place, and person.  His affect and mood were depressed.  There was no psychosis, delusions, hallucinations, or suicidal or homicidal ideations (plans or impulses).  He was depressed and anxious.  His memory was okay and his insight was very limited.  His fund of knowledge was below average.  His decision-making ability was okay.  He had no impairment of thought process or post military stressors.  He had normal activities of daily living.  The Axis I diagnosis was chronic PTSD; the GAF score assigned was 47. 

VA outpatient records show that in August 2005 the Veteran was seen to be pleasant and telling jokes.  He reported that he was drinking less alcohol per week but that his sleep was still poor (only one hour the previous night) and he continued to worry too much.  In September 2005, he was again pleasant and displayed humor, but hinted at drinking too much.  In an August 2006 treatment plan, it was noted that the Veteran's anxiety disorder was manifested by feeling keyed up or on edge, lack of energy/fatigability nearly every day, insomnia, trembling or twitching or shaking, choking, sweating, restlessness, and unsteady feelings.  It was also noted that he appeared to minimize the extent of his alcohol use or its negative consequences.  His strengths were his work history, family support, and humor, and his limitations were lack of insight and denial.  He was assigned a GAF score of 38.  Later in August 2006, he admitted that he continued to use alcohol on a daily basis (at least six beers).  He lived alone and spent most of his time watching TV.  A March 2007 outpatient record indicates that the Veteran's last GAF score was 38 in September 2006.  

On September 2006 VA psychiatric examination, the Veteran reported that he last worked in October 2004, and that he "lives" on his disability compensation benefits.  He stated that he could not work because he was unable to walk ("my legs are all screwed up") and "because the doctor says I have about 2/3 of my heart working."  He stated "I'm still not sleeping right," and that he was not eating right.  He reported that he had a lonely feeling, even in a crowd.  On mental status examination, he was described as fully alert and oriented in all spheres.  He was carelessly attired in soiled clothing too small for his girth.  He was poorly groomed.  He exuded body odor and needed a shave and a haircut.  His fingers were tobacco stained and there was dirt under each fingernail.  He made adequate eye contact.  His speech content was grossly logical, with excessive emphasis on non-essential information.  His verbal flow lacked discernible direction; he rubbed his head stereotypically and gestured awkwardly with his hands at unexpected moments.  His mood was neutral; he was neither depressed nor anxious.  His affect was not congruent with verbal content; his range of affect was constricted.  He stated "I hate everyone."  He admitted distrust for the examiner based on her gender ("because of my two divorces and the girlfriends I had after that").  He stated that he heard voices calling his name on occasion.  There was no overt evidence of a psychotic process noted during the course of the examination; however, he did not seem internally preoccupied.  He denied suicidal or homicidal ideation or intent.  He reported an inability to concentrate effectively and had occasional memory lapses (not including episodes during which he blacked out due to excessive alcohol consumption).  His intellectual capacity was within normal range of human intelligence; no formal IQ testing was performed.  He lacked insight; he did not perceive himself as engaging in excessive alcohol use and attributed his reported distress to a disorder for which he had not sought regular treatment.  His judgment was highly questionable.  The examiner found certain episodes described by the Veteran extremely worrisome, insofar as they placed him (as well as random individuals) in danger each time he got behind the wheel of his car in an intoxicated (and sometimes barely conscious) state.  Given the devastating impact of alcohol on the Veteran's health and the expense of his daily dozen beers and six shots, he would benefit from the designation of a payee for VA purposes.  The examiner noted that there was little question that the Veteran's functional disabilities were attributable largely to his drinking.  The Axis I diagnosis was PTSD, by history, mild in severity, and alcohol dependence (primary).

The examiner further found that there appeared to be little change in the Veteran's psychiatric status since his last examination in May 2005.  He stated that the Veteran appeared to have sought minimal psychiatric care, and that which was documented made no mention of trauma, re-experiencing, avoidance of stimuli associated with trauma, or hyperreactivity.  He appeared to be no more impaired by a combat-related disorder than he might have been when last examined for compensation purposes.  Rather his alcohol dependence appeared to be the source of his functional disabilities.  He drank dangerous quantities of alcohol each day, which contributed to his social and occupational impairment, and was, more likely than not, a major factor with respect to his malnutrition and his precarious health. 

In an April 2007 Vet Center Intake Assessment, it was noted that the Veteran had been referred to the Vet Center for symptoms of PTSD and substance abuse.  It was noted that he was unkempt, overweight, and unemployed.  His manner was friendly and cooperative.  His intelligence was below average.  His speech was appropriate, he was oriented to person, place and time, and his memory function was within normal limits.  His affect was appropriate, his judgment was fair, and his insight was good.  He had normal thought content, but his thought processing was disorganized.  His perception was normal and his mood was depressed.  He reported that he had nightmares every night.  He awoke every 2 hours, and this pattern had not changed since he reduced his alcohol intake.  He stated that he thought about Vietnam several times during the day.  He stated that he "hates" women because of the betrayal by his first wife.  He did not have friends other than his drinking companions; he occasionally went to a bar with his brother.  He became angry easily and did not trust anyone.  He stated that he became discouraged because his health condition limited his activities, and that he could no longer work even a part-time job.  He had had a heart attack and by-pass surgery, but continued to smoke and drink. 

ON May 10, 2007 private evaluation to assess PTSD, the Veteran reported that he had a longstanding treatment history for chronic emotional and behavioral problems (including a history of legal difficulties) directly resulting from his combat experience in Vietnam.  He was dressed in casual but tattered clothing appropriate to the season.  He had a rather disheveled appearance and his grooming and hygiene were poor.  His intelligence appeared to be within normal to below normal limits.  His mood and affect vacillated between anxious, angry, and depressed.  He admitted to past and present suicidal and homicidal ideation but denied any immediate intent.  He reported that he had a documented history of at least one suicide attempt, for which he was hospitalized.  He denied having delusions, but acknowledged that he struggled frequently with mild auditory hallucinations and distinct flashbacks.  His memory for remote information appeared relatively intact but he reportedly experienced difficulties recalling short term and recent information.  His thought processes were at times irrational, which likely contributed to his homicidal ideation.  His speech was clear and audible, and at times excited and loud.  His insight and judgment were extremely poor.  He reported experiencing numerous symptoms, including but not limited to, chronic substance abuse, flashbacks, disturbing thoughts, memory problems, changes in appetite, irritability, heart palpitations, stress, anxiety, mood swings, sexual concerns, family concerns, poor self-esteem, phobias, depression, panic attacks, lack of interest, sleeping problems, social isolation, confusion, suicidal thoughts, difficulty concentrating, work difficulties (chronic), and self-destructive behaviors.  The examiner did not consider the symptoms to be exaggerated or feigned, and noted that the frequency and severity of the Veteran's symptoms were such that he was functioning at a substandard level, with minimal attention to and follow through for the responsibilities of daily living.  The examiner opined that the Veteran's PTSD, depression, and substance abuse were chronic and severe and that he was unlikely to be able to hold down even menial jobs, in part due to his disorders, and in large part due to the risk of harm he posed to himself and others.  It was further noted that the Veteran was experiencing multiple psychosocial stressors which further exacerbated his symptoms.  The GAF score was 30-32.

In January 2013 the Board sought a VA medical advisory opinion, noting that the Veteran had been assigned various psychiatric diagnoses other than PTSD (major depressive disorder, anxiety disorder, and alcohol dependence).  With respect to alcohol dependence, the Board sought to determine whether the Veteran's alcohol abuse was a symptom of his PTSD (and if not, what, if any, symptoms may be distinguished as due solely to the alcohol abuse ).  The Board sought to ascertain what, if any, symptoms and impairment were distinguishable as due solely to co-existing and nonservice-connected psychiatric diagnoses rather than to PTSD. 

In April 2013, a consulting VHA psychologist who reviewed the record opined that it was at least as likely as not that the Veteran's alcohol dependence/abuse was a symptom of his PTSD.  He noted that the Veteran did not consume alcohol prior to service, that based on his self-report, his alcohol use began in Vietnam, and that consequently it was more likely than not, that his alcohol use was an attempt to self-medicate initial PTSD symptoms caused by the stressors of war.  He stated further that it is not possible, without resorting to speculation, to attribute symptoms (e.g., depressed mood) to the Veteran's alcohol use independent of PTSD.  He opined that the most accurate diagnosis for the Veteran's psychiatric disability was PTSD, and that his depression and anxiety were symptoms of PTSD and not independent diagnoses.  Hence, there were no symptoms attributable to depression or anxiety that were not attributable to PTSD.




Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

PTSD is evaluated under 38 C.F.R. § 4.130, Code 9411.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms listed in Code 9411 (and the General Rating Formula for Mental Disorders).  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment. 

For the period considered in this appeal, that is, for the period prior to May 10, 2007, the Veteran's PTSD has been evaluated as 50 percent disabling.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411. 

The listed criteria for the next higher (70 percent) rating are:  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self and others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The relevant evidence in this case consists of VA records (outpatient treatment, examination, and advisory opinion), records from the Social Security Administration, and a private evaluation report.  In regard to medical evidence, a VA outpatient record in October 2004 indicates a GAF score of 38, which was also the score recorded in August 2006 and September 2006.  The Veteran underwent VA examinations in May 2005 and September 2006, at which time PTSD was diagnosed and his assigned GAF scores were 47 and 48.  A private evaluation report dated May 10, 2007 notes diagnoses of PTSD, depression, and substance abuse, and GAF scores between 30 and 32.  An April 2013 VHA advisory opinion indicated that the Veteran's depression and anxiety were symptoms of PTSD, as was his alcohol dependence/abuse.  

The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

For the period prior to May 10, 2007, the Veteran's GAF scores, few as they are, are shown on VA examinations (by a physician and a psychologist) to denote serious impairment.  On VA outpatient records, his GAF scores (assigned by a social worker) are in the high range of symptoms denoting some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Thus, the examination scores were consistent with each other but in a higher range (denoting higher functioning) than the outpatient treatment scores that were consistent with each other.  In any case, despite the variability in the record, the symptoms as described on the medical reports reflect more or less that the Veteran's PTSD has remained relatively static.  The VA examiner in September 2006, for example, specifically remarked that there appeared to be little change in the Veteran's psychiatric status since his May 2005 VA examination.  Thus, a single evaluation, rather than "staged ratings", is proper for the period considered.  In any event, the Board notes that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126. 

The Board finds that the private and VA medical evidence, and the SSA records, reflect that the Veteran's symptoms of PTSD were so severe as to have affected his everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 70 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  That is, the evidence shows that his psychiatric symptomatology was of such extent, severity, depth, and persistence as to have been productive of occupational and social impairment, with deficiencies in most areas and an inability to establish and maintain effective relationships.  In coming to such conclusion, the Board has given great weight to the VHA advisory opinion indicating that symptoms of depression and anxiety, as well as the Veteran's alcohol use (as likely as not), were manifestations of the PTSD.  

For example, the clinical evidence, as described in detail above, appears to support a higher rating for PTSD for the period in question.  This evidence demonstrates the following about the Veteran in relation to his PTSD and its symptom manifestations:  he maintained no friendships (except for "drinking buddies"), was mistrustful of others (including on a gender basis), had impaired judgment and insight (owing in large part to alcohol abuse which providers have found to be a symptom of PTSD), had panic attacks, significant sleep problems (insomnia due to nightmares and Vietnam flashbacks), tended to be isolated, had depressed affect and mood, usually was neglectful of personal appearance and hygiene (e.g., unshaven, unkempt, carelessly attired in soiled clothing, malodorous and in need of bathing), occasional heard voices but no overt psychotic process found, and ineffective concentration with occasional memory lapses.  Although noted to be in partial remission in an April 2005 SSA disability determination report, alcohol dependence evidently persisted throughout the period under consideration.  The 2006 VA examiner found the Veteran's alcohol dependence to be the primary cause of his functional disabilities, contributing to both social and occupational impairment.  
While the Veteran's disability picture was without evidence of such symptoms as suicidal ideation, obsessional rituals that interfere with routine activities, illogical or obscure speech, impaired impulse control (such as unprovoked irritability with periods of violence), and spatial disorientation, the Veteran's social isolation, impaired judgment and thinking, near-continuous mood problems (depressed and anxious), and apparent inability to establish and maintain effective relationships beyond certain family members (sister and a brother) and "drinking buddies" are sufficiently severe in themselves to result in occupational and social impairment marked by deficiencies in most areas.  In sum, the severity of the Veteran's PTSD picture is such that a 70 percent rating is warranted.  In arriving at this conclusion, the Board has accorded much probative weight to the GAF scores provided by the VA examiners and the VA outpatient treatment provider, which are not inconsistent in the way they have described the Veteran's symptoms and their severity and frequency.  In recognizing too that the Veteran's symptomatology is illustrative of both the criteria for a 50 percent rating and the criteria for a 70 percent rating (e.g., panic attacks, impairment in judgment and thinking, and disturbances of mood), the Board emphasizes that in this case it has given careful consideration to allowing the Veteran the benefit of the doubt in accordance with 38 U.S.C.A. § 5107(b). 

The objective evidence does not show that the Veteran's PTSD approximated the criteria for a 100 percent rating under Code 9411.  The record does not reflect symptoms of PTSD of a degree and severity that typify a 100 percent disability rating.  For example, medical examiners have generally not described the Veteran in terms of having total social and occupational impairment.  In assessing the Veteran's SSA questionnaire, an examiner believed the Veteran was able to perform routine, unskilled activities despite his impairments in the social arena and in terms of his judgment.  Further, on testing for SSA purposes in April 2005, the psychologist felt the Veteran had average mental potential to perform work-related activities involving understanding and memory, sustained concentration and persistence, social interaction, and adaptation.  Except for difficulty in obtaining a job due to the loss of his driver's license, the psychologist found the Veteran was capable of resuming his previous work (as a security guard).  On September 2006 VA examination, the Veteran himself reported that he was unable to work due to physical [vs. mental] limitations, related to his legs and heart.   
Furthermore, there is no objective evidence of persistent delusions or hallucinations, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The mental status examinations for the Veteran, such as that undertaken during the May 2005 and September 2006 VA examinations, do not disclose that any of the foregoing symptoms, or any other symptoms of the same type and degree, are clinically present.  On private and VA evaluations, the Veteran was generally alert and oriented in all spheres, friendly, pleasant, displaying humor, and cooperative.  Despite the Veteran's remark in September 2006 of hearing voices occasionally calling his name, there were no findings of active psychosis, delusions, hallucinations, or suicidal/homicidal ideation.  His memory was generally within normal limits, with occasional lapses.  Notably, the 2006 VA examiner expressed much concern over the Veteran's reports of driving while intoxicated, which thus placed the Veteran and others in danger, but the record does not clearly document that this has been the case throughout the period under consideration.  Prior to this examination, the Veteran reported consumption of beer in quantities much less than that reported on the examination (and at times he just related that he had reduced his alcohol intake) and his driver's license had been revoked on account of a DUI (and thus he could not drive to his job which he lost in October 2004).  Also, as to the criterion of intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), the Veteran appeared for various evaluations with less than optimal hygiene, and yet he reported in SSA documents and Vet Center records that his activities of daily living were limited in no insignificant part by health concerns involving his legs and heart (he had a history of heart attack with by-pass surgery).  Thus, physical impairment appears to be a larger factor than mental impairment in terms of restrictions on daily activity functionality.  

Although the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to PTSD, his symptomatology is not consistent with the criteria for a 100 percent disability rating under Code 9411.  As noted earlier, consideration has been given to "staged ratings" for PTSD for the period prior to May 10, 2007, but the Board concludes that clinical findings demonstrate that the Veteran met the criteria for a 70 percent, but no higher, rating throughout. 

Finally, although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

For the period prior to May 10, 2007, comparing the Veteran's disability level and the symptomatology of his PTSD to the Rating Schedule, it is found that the degree of disability manifested by the various complaints discussed above is wholly encompassed by the Rating Schedule, which provides for a higher rating of 100 percent for more severe symptoms, related symptoms, or symptoms of the same type, severity, and frequency during those time frames.  For example, the nature and extent of the Veteran's anxiety, mood deficiencies, impaired judgment and thinking, and social/industrial impairment, which as discussed previously had comprised his primary symptomatology, are all incorporated in the schedular criteria for evaluating mental disorders.  In other words, the Veteran, who has not required hospitalization to treat his disability during the period at issue, does not experience any symptomatology not already encompassed or covered in the Rating Schedule.  As was earlier noted, the symptoms listed in the rating criteria for evaluating mental disorders do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, while some of the Veteran's symptoms may not be specifically listed in the rating criteria (e.g., suspicion or mistrust of others), they are still contemplated by the criteria to determine how they affect his level of occupational and social impairment.  In light of the foregoing, the Board finds that the criteria for the schedular rating now assigned for the period prior to May 10, 2007 adequately reflect the disability picture presented during that period, and that referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not required.


ORDER

A 70 percent rating is granted for the Veteran's PTSD for the period prior to May 10, 2007, subject to the regulations governing payment of monetary awards.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


